COURT OF APPEAL, FIRST CIRCUIT
                                              STATE OF LOUISIANA




RE:   Docket Number 2021 -CA -1461



In the Matter of the Succession of Lucile Watts Patin


                                                                   18th Judicial District Court
                                                                   Case #:   44680
                                                                   Pointe Coupee Parish




On Application for Rehearing filed on 11/ 18/ 2022 by Rita Patin
Rehearing                 DEN! ED,




                                                                                Jewel E. " Duke" Welch Jr.




                                                                                Allison H. Penzato




                                                                                Walter I. Lanier II